     Case 3:18-cv-00435-JLS-MSB Document 105 Filed 10/29/20 PageID.2175 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10     JAMES RUTHERFORD, and THE                         Case No.: 18-CV-435 JLS (MSB)
       ASSOCIATION 4 EQUAL ACCESS,
11
                                       Plaintiffs,       ORDER VACATING HEARING AND
12                                                       TAKING MATTER UNDER
       v.                                                SUBMISSION WITHOUT ORAL
13
                                                         ARGUMENT
       EVANS HOTELS, LLC, and DOES 1 to
14                                                       (ECF No. 103)
       50,
15                                   Defendants.
16
17          Presently before the Court is Defendant Evans Hotels, LLC’s Motion for Attorney’s
18    Fees or in the Alternative, for Sanctions Pursuant to 28 U.S.C. § 1927 and This Court’s
19    Inherent Powers (ECF No. 103). The Court VACATES the hearing currently set for
20    November 5, 2020, at 1:30 p.m., and takes the matter under submission without oral
21    argument pursuant to Civil Local Rule 7.1(d)(1).
22          IT IS SO ORDERED.
23    Dated: October 29, 2020
24
25
26
27
28

                                                     1
                                                                              18-CV-435 JLS (MSB)
